 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe ABS Corporation and Graphic CommunicationsUnion, District Council #2, AFL-CIO. Case36-RC-5134August 22, 1990DECISION AND DIRECTIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in an election held May 11 and 12, 1989, andthe hearing officer's report recommending disposi-tion of them The election was conducted pursuantto a Stipulated Election Agreement The tally ofballots shows 13 for and 15 against the Petitioner,with 3 challenged ballots, a number sufficient toaffect the resultsThe Board has reviewed the record in light ofthe exceptions and brief and has adopted the hear-ing officer's findings and recommendations'DIRECTIONIT IS DIRECTED that the officer in charge for Su-bregion 36 shall, within 10 days of this Decisionand Direction, open and count the ballots ofLouise Fuller, Melissa Mosteller, and Tracy Willis,and thereafter prepare and cause to be served onthe parties a revised tally of ballots, on the basis ofwhich he shall issue an appropriate certificationIT IS FURTHER DIRECTED that this matter be re-manded to the officer in charge for Subregion 36for further processing consistent with this decisionMEMBER CRACRAFT, dissenting in partContrary to my colleagues, I find that orderentry clerk Melissa Mosteller does not share a suffi-cient community of interest with the employees inthe stipulated appropriate unit to justify her mclu-sion 1 I would sustain the challenge to Mosteller'sballot and direct the issuance of a Certification ofResults of Election 21 We agree with the heanng officer's recommendation, for the reasonsset forth in the attached report, that the challenges to the ballots of Me-lissa Mosteller, Tracy Willis, and Louise Fuller be overruled and thattheir ballots be opened and counted In overruling the challenge to theballot of Mosteller, we rely particularly on her common supervision withthe key entry employees, who were stipulated to be in the unit, and withthe monotype operator (Willis) and the quality control employee (Fuller),whose jobs we also find to be unit positions, her assistance to the mono-type operator, and her role in beginning the production process1 The stipulated appropnate unit is all full-time and regular part-timeproduction and maintenance employees at the Employer's Portland,Oregon facility, excluding office clencal employees, guards, and supervi-sors as defined in the Act2 The tally in the election was 13 for and 15 against the Union, with 3determinative challenged ballots order entry clerk Mosteller, monotypeoperator Tracy Willis, and quality control employee Louise FullerThe parties stipulated that data entry clerks (not to be confused withthe order entry clerk, Mosteller) were eligible to vote in the electionThe Employer argues that Mosteller is an officeclerical employee and is thus expressly excludedfrom the stipulated production and maintenanceunit The Union asserted at the hearing that theorder entry clerical position is within the produc-tion and maintenance unit The hearing officerfound, and my colleagues have agreed, that Mos-teller is a plant clerical, and was thus eligible tovote in the electionThe Employer pnnts checks and deposit slips forbanks and other financial institutions Its Portlandfacility operates on three shifts 7 30 a m to 4 p m,3 30 pm to 12 am,  and 11 30 pm to 8 am Thereare approximately 35 total employeesLike the unit employees, Mosteller is hourlypaid, on a timecard However, she works a unique5 a m to 1 30 p m shift Her supervisor, Julie An-derson, also supervises the data entry clerks (whothe parties stipulated as eligible to vote in the elec-tion) and monotype operator Willis (who my col-leagues, in agreement with the hearing officer,have found to be a plant clerical, eligible to vote inthe election)The Portland facility is divided by full heightwalls into a production area and an office areaThe office area includes, inter alia, Mosteller'sorder entry desk, the data entry office (also re-ferred to as the key entry office), the monotyperoom, and the customer service areaMosteller works at a desk behind an approxi-mately 10 feet high "L"-shaped partition whichseparates her from the rest of the office area She isalso separated from the production area, by a fullheight wall The four data entry clerks and themonotype operator work in two separate enclosedoffices, both of which open onto the office areaThe customer service employees work in an unen-closed part of the office areaAll customer orders received in the mail at thePortland facility come first to Mosteller She pi-geonholes the orders into batches of 15 accordingto style, color, and quantity ordered Periodically,a work expediter comes to Mosteller's desk and re-moves the batches to the data entry clerks, whoenter the data from the orders into a computerMosteller succinctly described her duties as fol-lows "I open up envelopes, and then I sort down,and then I batch out the work"Also, the hearing officer found, and my colleagues agree, that monotypeoperator Willis and quality control employee Fuller were plant clencals,and thus eligible to vote in the electionAs noted above, I find that the challenge to order entry clerk Mos-teller's ballot should be sustained In light of this finding, Willis' andFuller's ballots are nondetermmative, and It is thus unnecessary for me todecide whether they are properly Included in the unit299 NLRB No 67 ABS CORP517Mosteller is physically separated from and has nocontact with the unit employees in the productionand maintenance and data entry departments 3Mosteller does, however, interact once or twice aday with the customer service department supervi-sor (the customer service employees are not in thestipulated unit) in seeking clarification of question-able customer orders or in responding to rush andpnonty orders received by the customer servicedepartment Also, Production Manager John Stan-ley testified that "very, very rarely," when Mos-teller has a light workday and help is needed in themonotype office, Mosteller will be asked if shewants to assist monotype operator Willis 4The heanng officer found, and my colleagueshave agreed, that Mosteller is a plant clerical, eligi-ble to vote in the election, on the followinggrounds(1)She has the same supervisor as monotypeoperator Willis, quality control employeeFuller, and the data entry clerks, all of whomhave been found or stipulated to be in the unit(2)She has a different supervisor than thecustomer service employees, the plant recep-tiomst and the administrative secretary, all ofwhom are outside the unit(3)She did not come into contact with cus-tomer service (i e, nonumt) employees duringthe workday(4)She has "some limited contact" withdata entry employees 5(5)Her opening of the mail and sorting andbatchmg of orders "is where the productionprocess actually begins"Although the hearing officer did not rely on it,one could add to the factors noted above Mos-teller's assistance to the monotype operator Buttaking all of this evidence together, I still find thatit is decidedly inadequate to support a finding thatMosteller shares a sufficient community of interests The record does not show whether the work expediter who removesbatches of orders from Mosteller's desk and delivers them to the dataentry office is a member of the data entry section Even if he or she is,the record shows only that this work expediter from time to time simplyremoves batches of orders from Mosteller's desk There is no showingthat Mosteller and the expediter coordinate their activities, Interact, oreven speak to each other4 Mosteller's testimony on this subject differed from Stanley's Accord-ing to Mosteller, about three times a week she completes her normalopening and sorting duties in 6 hours, and then "sometimes" assistsmonotype operator WillisAssuming arguendo that Mosteller's testimony is more accurate thanStanley's, I nevertheless find below that Mosteller does not share a suffi-cient community of Interest with the employees in the unit•IncludingWillis•to justify her inclusion'The record establishes that Mosteller's only contact with the dataentry office is indirect and remote, when her batches of sorted orders areperiodically removed and delivered to data entry by the work expediter(The record does not reflect whether the work expediter is a data entryemployee)with the unit employees to justify her inclusion inthe unitPrimarily, and most importantly, Mosteller hasalmost no interchange with unit employees Shehas none at all with the production and mainte-nance employees, who comprise the bulk of theunit, and perhaps none at all with the data entryemployees (unless the work expediter is m fact adata entry employee•a question on which therecord is silent) Even if the work expediter is adata entry employee, that just means that Mos-teller's batches of sorted orders are taken away bya unit employee•hardly a fundamental communityof interest building block So the "limited contact"that the hearing officer found that Mosteller hadwith the data entry employees is at most very limit-ed and as far as the record shows it may not evenexistAnd, even assuming that Mosteller does assistWillis periodically (see fn 4), her only measurablework contact with a unit employee is the 6 hourseach week•maximum•that she "helps out" mono-type operator Tracy Willis This is not, m my viewand in light of the other evidence in this case, asufficiently significant amount of mterchange withunit employees to justify Mosteller's inclusion inthe bargaining unitAlthough Mosteller has the same supervisor asfive plant clerical unit employees and she does notcome into contact with the customer service repre-sentatives, I find these factors, even when consid-ered in conjunction with the fact that Mostellermay on occasion assist with the monotype tasks, tobe an inadequate basis to justify Mosteller's inclu-sion in the instant production and maintenance bar-gaining unitIn light of all the above considerations, I wouldsustain the challenge to Mosteller's ballot and issuea Certification of Results of Election 6\†6 See Avecor, 296 NLRB 727, 746 (McWaters) (1989), Jake! Motors, 288NLRB 730, 742 (Mama) (1988), Cincinnati Bronze, 286 NLRB 39, 44(Frakes) (1987), Continuous Curve Contact Lenses, 236 NLRB 1330 (1978)While none of these cases is precisely "on all fours" factually with theInstant case, they each share with the Instant case certain fundamentalconsiderations pertinent to the question of whether order entry clerkMosteller shares a sufficient community of Interest with the employees inthe Instant unit to justify her inclusionAPPENDIXFINDINGS OF FACTSThe Employer is in the busmess of printing bankchecks and deposit slips for banks and financial mstitu-tions The Employer's Portland, Oregon facility but oneof over 30 such facilities m the country In Portland, theEmployer has approximately 35 employees working onthree shifts The physical layout of the Portland facility 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDis basically divided in two, a production area and officeswhere the administrative and clerical employees are lo-cated The production area includes the press, binderyand supply functions The "office" area encompasses thecamera room, computer room, key entry office, customerservice and reception areas, managerial offices, confer-ence and lunchrooms A small sales office is off to oneside of the office area Employees who were stnpulatedas eligible to vote have their work areas in both the pro-duction area of the facility as well as the "office" areaEmployees stnpulated as eligible to vote include em-ployees who operate printing, binding, press and cuttingand packing machines as well as employees who inspectthe printed work product These employees are locatedin the production area of the facility Employees in the"office" area that were stipulated as eligible to vote arethe four key entry clerks who sit at a computer keyboardand type in information related to orders for checksThis information includes such things as the name andaddress of the individual, check numbers, etcMELISSA MOS TELLERMosteller is employed as the order entry clerk, a pos-tion not to be confused with key entry The order entryclerk opens the mail from customers ordering checks andsorts and batches the orders by style and color Once abatch of 15 orders is ready, the key entry department re-ceives them and the information is entered into the com-puter Mosteller's work area is within the customer serv-ice area but is separated from the customer service repre-sentatives by a work station partition Mosteller hasalmost no occasion to have contact with press and bind-ery employees and her contacts with key entry are limit-ed to the key entry expeditor retrieving batches to be de-livered to key entry for processing Mosteller's contactswith customer service representatives is negligible sinceher questions about orders are supposed to go throughher supervisor Mosteller works a 5 00 a m to 1 30 p mshift which does not coincide with any other employeeHer supervisor is Julie Anderson who also superviseskey entry and the monotype operation performed byTracy Willis, another challenged voter When Mostellerhas completed her order entry duties, she will assist inmonotype or very mfrequenty in binderyTRACY WILLISWillis is the Employer's monotype operator She is su-pervised by Julie Anderson and performs her work inthe computer and camera rooms Willis receives informa-tion from key enrty and enters batch numbers into acomputer The inputted information is relayed to anothermachine which produces a film Willis cuts the film,feeds it into a processor which produces a plate and thenshe cuts holes in the plate for the press Willis then setsthe plates down on a table in the press area so the pro-duction process can continue Willis usually has contactseveral times a day with the employees in key entry andno contact with the customer service employees Willisworks a 7 30 a m to 400 p m shift which is the Employ-er's regular designated first shift Willis is the only em-ployee on the first shift to work the monotype althoughon third shift, another employee performs similar workThis employee, Jim Mahaffey, was stipulated by the par-ties as eligible to voteLOUISE FULLERFuller is employed on the second shift primarily as aquality control employee Fuller's primary work station islocated in the production area Her quality control func-tion involves physically taking ink readings from thepresses and talking with the press employees about thosereadings, if necessary At her work area she records thenumber of errors accumulated during the day and sepa-rates rejected orders from the orders ready for shippingBecause the Employer does not run a complete produc-tion process on second shift, she does not perform all ofthe quality control functions that take place on day shiftPart of her shift is spent in the key entry area utilizingthe computer, entering the batch numbers to be shippedand billed Additionally, she spends time at the orderentry desk sorting orders by style and color On secondshift there are no regular key entry or customer serviceclerks working During this shift, there are also no super-visors present The leadperson stipulated as eligible tovote, watches over the employees present, productionemployees and Fuller Julie Anderson is Fuller's supervi-sor for billing and order entry functionsCONCLUSIONS AND RECOMMENDATIONSThis issue herein is whether the challenged votersshare a community of interest with production employ-ees or whether they should be considered office clericals,excluded from the bargaining unit by stipulation of theparties This case presents a difficult situation inasmuchas these challenged voters spend much or all of theirwork time in the "office" area of the Employer's facilityWhile plant clencals are usually found within the pro-duction area, the absence of their physical proximity tothe production area is not particularly dispositive of thematter in light of other factors Thus, the challengedvoters are supervised differently than the office clencalsemployed in the classifications of customer service repre-sentatives and receptionist and secretary All three aresupervised by Julie Anderson who also supervises Keyentry employees who were eligible voters AdditionallyLouise Fuller is also "supervised" on second shift, by aproduction leadmen who is an eligible voter None of thethree challenged voters come into contact with the cus-tomer service representatives during their work day yetFuller and Willis have frequent contact with press em-ployees and Willis has frequent contact with key entryemployees Mosteller has some limited contact with keyentry employees While the customer service representa-tives, the receptionist and the one secretary have no roleto play in the actual production process of printingchecks, all three challenged voters do Mosteller as theorder entry clerk is where the production process actual-ly begins Mosteller receives the customer orders,batches them by type and turns the batches over to keyentry employees Willis, as the monotype operator, re-ceives information from key entry and begins the physi-cal process which results in the production of a printing ABS CORP519plate which is then given to the press employees WillisFuller spends two thirds of her shift performing shippingand billing tasks m key entry as well as order entry func-tions Her other responsibilities take her to the produc-tion area where she performs ink readings on the print-ing presses Thus, all three job classifications performwork which is the integral part of the production proc-ess Unlike customer service or the receptionist, the chal-lenged voters have no contact with customers and theydo not substitute for them in their absenceIn view of the common supervision between the eligi-ble key entry employees and the challenged voters, theregular contact between voters and those challenged aswell as the challenged voters in the flow of production, Ifind them to be plant clencal employees eligible to votein the election Avon Products, Inc , 250 NLRB 1479(1980), Sears, Roebuck & Go, 227 NLRB 1403 (1977)Based on the the foregomg, I recommend the chal-lenges to the ballots of Louise Fuller, Melissa Mosteller,and Terry Willis be overruled and further recommendtheir ballots be opened and counted and a new tally ofballots be issued